
	
		II
		110th CONGRESS
		2d Session
		S. 3562
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Wicker (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to provide for
		  the waiver of requirements relating to recertification kits for the conversion
		  of vehicles into vehicles powered by natural gas or liquefied petroleum
		  gas.
	
	
		1.Emission certifications for conversion of
			 vehiclesPart C of title II of
			 the Clean Air Act (42 U.S.C. 7581 et seq.) is amended by adding at the end the
			 following:
			
				251.Emission certifications for conversion of
				vehicles
					(a)In generalThe Administrator shall waive requirements
				for recertification of kits for the conversion of vehicles into vehicles that
				are powered by natural gas or liquefied petroleum gas in any case in which, as
				determined by the Administrator—
						(1)the kit has been previously certified for
				the model of vehicle to be converted; and
						(2)neither the kit nor the design and
				specifications of the model of vehicle to be converted have substantially
				changed.
						(b)Older
				vehiclesThe Administrator
				shall waive emission certification system requirements for a vehicle that is
				more than 10 years old or has more than 120,000 miles that is powered by
				natural gas or liquefied petroleum
				gas.
					.
		
